Plaintiff in error was convicted of embezzlement, with his punishment fixed at imprisonment in the penitentiary for a term of one year. Plaintiff in error was a traveling salesman for the Iten Biscuit Company, and as such was authorized to collect money for this corporation from its customers in his territory. There is evidence showing that he knowingly collected money for this corporation, and failed to account therefor in accordance with his trust, and that he converted the money so collected, belonging to said corporation, to his own use and benefit. This cause was submitted on the record and oral argument in October, 1924. No briefs have been filed, from which fact this court might assume that the appellant has abandoned his appeal. Without acting on such assumption, however, we have examined the record, and find that the accusation was sufficient, that there is evidence sufficient to support the verdict, that the instructions of the trial court fairly stated the law of the case, and that the plaintiff in error otherwise was afforded a fair trial. The judgment of the trial court is therefore affirmed.
DOYLE and EDWARDS, JJ., concur.